Citation Nr: 1638839	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which awarded service connection for PTSD and assigned a 10 percent rating, effective May 29, 2009.  The Veteran timely appealed the initial rating assigned.

In an August 2012 rating decision, the RO increased the PTSD rating to 30 percent, effective May 29, 2009.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).

The Board notes that the Veteran had also perfected appeals for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  In a December 2015 rating decision, the Appeals Management Center (AMC) granted service connection for these disabilities and assigned compensable ratings.  As such, the only remaining issue on appeal is the claim for a higher initial rating for PTSD.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  




FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, nightmares, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, history of suicidal ideation, and panic attacks, loss of interest, and diminished affect.  These symptoms more nearly approximated moderate social and occupational impairment and did not more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  In the July 2015 remand, the Board requested that attempts be made to retrieve outstanding Vet Center treatment records identified by the Veteran in a December 2009 letter.  In September 2015, VA sent the Veteran a letter requesting that he submit the appropriate releases for any Vet Center and any private treatment records not currently associated with the file.  Later the same month, the letter was returned to sender.  In a December 2015 memo, VA personnel indicated that the Veteran's address was consistent in all VA platforms (CAPRI, SHARE, and VACOLS) and indicated that she would resend the returned mail.  To date, the Veteran has not submitted any releases for outstanding treatment records related to his PTSD.  

The Board notes that there is a December 2009 letter from the treating professionals at the Vet Center describing the Veteran's PTSD symptoms.  In a January 2012 supplemental claim form, the Veteran noted he undergoes treatment for his PTSD symptoms as the VA clinic in Seaside, California.  He did not list continued treatment at the Vet Center, and as discussed below, the Veteran reported sporadic Vet Center treatment with the last treatment being in 2013.  In a February 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative indicated that the Veteran did not have any additional information to submit in support of his claims.  

The Board notes that the December 2009 letter from the Vet Center does not indicate continued treatment at the Vet Center, and appears to be an initial evaluation for PTSD as he was referred by his Veterans Service Organization.  Again, the RO twice indicated that it was resending the request for releases to the Veteran in December 2015.  Although these letters were not uploaded to VBMS, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence that VA did not send the request for releases related to any Vet Center treatment to the Veteran.  Indeed, neither the Veteran, nor his representative argues that this particular document was not received.  Moreover, even if the request for release of outstanding Vet Center and other records was not received by the Veteran, he is not prejudiced.  As noted above, he did not report any outstanding treatment records, VA treatment records dated during the timeframe in question are of record, he has been represented by a recognized service organization who have not referenced outstanding Vet Center records, and he has been afforded a meaningful opportunity to present evidence in support of his claim.  Ultimately, the Board finds that the Veteran is not prejudiced by rendering a decision on this claim and all reasonable attempts were made to obtain any outstanding treatment records related to his PTSD.  Moreover, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  Where the Veteran "sufficiently identifies" VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, for the reasons indicated above, the Vet Center records were not sufficiently identified such that a remand is required to attempt to obtain them.

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in April 2016.  The VA examination reports of record are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2016 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the attempts to associate outstanding Vet Center and/or private treatment records, the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  Moreover, when determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013).  All ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his PTSD warrants an initial disability rating in excess of 30 percent.  

By way of background, the RO granted service connection for PTSD in a May 2010 rating decision.  It assigned a 10 percent rating, effective May 29, 2009; the Veteran appealed the rating assigned.  In an August 2012 rating decision, the RO increased the PTSD rating to 30 percent, effective May 29, 2009.

In September 2009, the Veteran presented to the VA Medical Center for a mental health consult, at which time he reported no prior mental health treatment.  The Veteran described numerous family-related stressors.  He discontinued many activities that he used to enjoy, and had some drinking-related problems in the past.  He reported living with his wife, but they had separated for a period of time.  He has a daughter who lives in another state, and noted that all his friends have passed away.  He endorsed nightmares, but told the clinician that they do not happen too often.  The Veteran's wife indicated that he was minimizing his symptoms as his nightmares occur often, and that he has difficulty verbalizing his emotions.  

The Veteran endorsed feelings of hopelessness.  He endorsed suicidal thoughts four or five months prior, but he denied any suicidal plan or intent.  He described being faced with a lot of losses in the past three years.  His depression screen showed findings analogous to severe depression.  He experienced little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling asleep or sleeping too long (he sleeps in 3 hour increments); feeling tired or having little energy; poor appetite or overeating; feeling like a failure; trouble concentrating; and moving or speaking slowly, or being fidgety or restless.  He described these symptoms as causing great difficulty in his social and occupational life.  

The clinician also noted that the Veteran had a positive PTSD screen as he endorsed repeated thoughts, memories, or images of the stressful event; repeated disturbing dreams of the stressful event; reliving the stressful event; becoming upset and having a physical reaction when something reminded him of the stressful event; avoidance of thoughts and activities that reminded him of the event; trouble remembering parts of the stressful event; loss of interest in activities he used to enjoy; feeling isolated from others; emotionally numb; feelings of the future being cut short; difficulty falling or staying asleep; irritable and anger outbursts; difficulty concentrating; hypervigilance; and easily startled.  He denied feeling as if he would be better off dead or thoughts of hurting himself.  He was referred for mental health treatment and was told to abstain from alcohol use.  

In December 2009, the Veteran submitted a letter from a Vet Center counselor and psychiatrist who diagnosed the Veteran as having PTSD and assigned a GAF of 39.  The Veteran was neat, clean, and oriented in all spheres.  His insight was fair, but he experienced disorganized thinking, difficulty focusing, and difficulty concentrating.  He endorsed current, intrusive thoughts, disordered sleep, depression, anger, hypervigilance, exaggerated startle response, and avoidance due to his combat exposure in Vietnam.  

In February 2010, the Veteran was afforded a VA psychiatric examination, during which he was diagnosed as having PTSD with associated anxiety, depression, and secondary alcohol dependence (in remission).  The examiner assessed a GAF of 50.  He reported a remote history of treatment for alcohol dependence, but first sought mental health treatment in 2009.  He endorsed current treatment at the Vet Center with his most recent appointment in February 2010.  He advised that his current treatment was "real helpful."  He denied any suicide attempts, but endorsed a history of domestic violence with his first wife when intoxicated.  His chief complaints were numerous deaths of relatives, jailing of his son, he lost his home, he and his wife nearly separated-all in the span of a year and a half.  

The Veteran endorsed recurrent distressing thoughts (weekly); recurrent nightmares (once every two months); flashbacks; intense psychological distress when recalling the event; sweating during flashbacks; avoids feelings and reminders of the trauma; has holes in his memory about the trauma; he discontinued activities he used to enjoy (hunting); feelings of detachment; difficulty falling asleep; some anger issues; difficulty concentrating; hypervigilance; exaggerated startle reflex; some memory loss; and he sometimes hears noises.  He denied any obsessive or ritualistic behavior, but had two panic attacks in the last year.  He endorsed depressive symptoms that sometimes last three to four months, during which he experiences anergia, anhedonia, feelings of hopelessness, feelings of helplessness, and weight fluctuation.  

The Veteran reported being employed part-time, but had not worked in the last month due to a shoulder injury.  He described his job performance as "good," and he gets along well with his boss and co-workers.  The Veteran reported that his mental health problems did not interfere with his employment.  He has friends and he currently lives with his wife.  He is close with his wife, children, and grandchildren.  For leisure, he enjoys going to movies, watching live music, and going out to eat.  He endorsed a history of alcohol dependence, but was currently in remission.

The Veteran had a normal appearance and exhibited no inappropriate behavior.  Eye contact and speech were normal.  Mental status examination revealed no impairment in thought processes or communication; no acute psychotic symptoms; and no suicidal or homicidal ideations.  His affect was "tired."  He was independent in his activities of daily living and oriented in all spheres.  Following review of the claims file, the examiner found that the Veteran met the criteria for a diagnosis of PTSD under the DSM-IV, and had secondary problems with depression, anxiety, and alcohol dependence (in full sustained remission).  

The Veteran was afforded another VA examination in April 2016, during which his PTSD and alcohol abuse disorder (in full sustained remission) diagnoses were continued.  Following review of the claims file and examination, the examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning  satisfactorily, with normal routine behavior, self-care and conversation.  

During the examination, the Veteran reported he had a "pretty good" relationship with his wife, and has regular contact with his children and grandchildren.  He and his wife moved to Colorado from California to be closer to his children.  He reported that he is currently unemployed due to this move, and he last worked in 2013.   He denied that his mental health issues ever impacted his employment, and had no instances of absenteeism or tardiness in his last job.  He denied any history of psychiatric hospitalizations and reported one visit with the Vet Center in the last two years.  He has not otherwise been in regular treatment over the last two years.  His last regular treatment was in 2013 when he attended treatment in California at a VA Hospital.  He is prescribed psychotropic medication and sleep medicines, but continues to experience problems sleeping.  

The Veteran endorsed distressing dreams and intrusive thoughts related to his trauma.  He experiences the following symptoms: avoidance, persistent negative emotional state, markedly diminished interest or participation in significant activities, irritability, anger problems, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He mainly experiences anxiety and chronic sleep impairment due to his PTSD symptoms.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner further found that the Veteran "symptoms reported during this C&P evaluation appear to remain consistent in terms of frequency and severity with those symptoms reported during his last C&P evaluation in February 2010.  There does not appear to be an increase in [the Veteran's] service-connected mental health issues."

A review of the treatment notes at the VA Medical Center show increasing depression and PTSD symptoms when he moved to Colorado.  He reported that his irritability, nightmares, daytime anxiety, and sleep problems had increased.  His mental status examinations included similar symptoms as reported during his VA examinations, with additional memory problems reported.  He had a low risk of suicide or homicide.  These records show a history of alcohol dependence and some recent alcohol use.  

In a January 2015 treatment note, the Veteran's wife indicated that he has significant sleep problems.  She reported that he tosses, turns, punches, and kicks in his sleep.  The Veteran reported having intrusive thoughts, being easily startled, and being hypervigilant.  His heart races, he has nightmares, and experiences memory problems.  He gets up and checks the doors, worries about forgetting to lock the doors, and becomes short tempered with wife.  He isolates and endorsed flashbacks.  

Upon review of the evidence of record as summarized above, the Board finds that preponderance of the evidence supports a finding that the Veteran's symptoms have more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal. 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.

Although his PTSD was sometimes shown to be more severe in nature, the Veteran did not demonstrate occupational and social impairment with deficiencies in most areas to warrant an evaluation in excess of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the Veteran was functioning very well and maintains close relationships with his family.  His main issues include depression, nightmares, anxiety intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, history of suicidal ideation, and panic attacks.  Therefore, he does not meet the criteria for an evaluation in excess of 50 percent. 

Additionally, the Board finds that the Veteran's GAF scores ranging between 39 and 50 are commensurate with no more than a 50 percent evaluation.  These scores are indicative of moderate to moderately severe impairment.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  Scores ranging between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130.

In this case, the Veteran's manifestations included depression, nightmares, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, history of suicidal ideation, and panic attacks, loss of interest, and diminished affect.  However, the Veteran did not display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit regular neglect for personal appearance or hygiene, or near continuous panic attacks.  Although there was reference to suicidal thoughts, the preponderance of the evidence throughout the appeal period indicated a lack of suicidal ideation.  The Veteran's reported signs and symptoms included significant sleep impairment, depression, and isolation/avoidance due to his symptoms, but these symptoms did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms during the appeal period did more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the symptoms more nearly approximate total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes he worked until 2013 when he moved from California to Colorado.  He specifically reported that his PTSD symptoms did not impact his employment over the years.  The 2016 VA examiner found that the Veteran's psychiatric symptoms only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In other words, the Veteran's psychiatric symptoms did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his psychiatric symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran had self-limited his social activities due to his psychiatric symptoms.  He reported that he has little interest in activities he once found pleasurable, but also had a good relationship with his family and reported some friendships.  Although the Veteran has certainly experienced problems due to his psychiatric symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may have occasionally isolated himself, the record demonstrates that the Veteran is married with two children and three grandchild.  He even moved to Colorado to be closer to one of his children.  As such, although the Veteran had some social impairment due to his psychiatric symptoms, the Board finds that based on the lay and medical evidence of record, the symptoms and overall impairment did not more nearly approximate the criteria for a 70 or 100 percent rating.

In sum, during the entire timeframe on appeal, the Board finds that the Veteran's PTSD symptoms more nearly approximate those associated with a 50 percent rating, but no higher.  As such, he is assigned 50 percent rating for his PTSD for the entire timeframe on appeal.  The Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He did have social and occupational deficiencies, but the weight of the evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than a 50 percent rating.

Although the Veteran had some of the criteria listed under the criteria for a 70 percent rating, and some GAF scores indicating significant impairment, the above analysis reflects that the symptoms did not more nearly approximate the criteria for a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  The GAF scores and characterizations of the level of severity of the PTSD by the lay witnesses and health care professionals are not binding on the Board.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Rather, the Board must review all of the evidence and determine which criteria are most nearly approximated by the symptoms and overall impairment caused by the Veteran's PTSD.

Here, the Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation due to his psychiatric disorders.  Despite occasional notations of hearing voices, he has not experienced recurrent hallucinations.  He exhibited some concentration and memory problems, but his thought processes and communication were overall logical and coherent.  He had not exhibited inappropriate behavior and his personal hygiene was appropriate.  He had some social impairment, but he continued to participate in his family life at home.  The symptoms indicated by the lay and medical evidence, regardless of whether they are listed in the rating criteria, reflects that the level of social and occupational impairment did not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 
In sum, the Board finds that the preponderance of the evidence supports assigning the Veteran a 50 percent rating for PTSD for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting an initial rating in excess of 50 percent for PTSD.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to occupational and social impairment he experiences.  Specifically, the Veteran primarily reports anxiety, depression, nightmares, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, history of suicidal ideation, and panic attacks, loss of interest, and diminished affect.  The current 50 percent rating under Diagnostic Code 9411 specifically contemplates such symptomatology.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Therefore, a remand for referral of the claim for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his April 2016 VA examination, the Veteran specifically indicated that his mental health issues have not impacted his work, nor has he otherwise contended that he is unemployable due to his service-connected PTSD.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected PTSD symptoms have a profound effect on his ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


